 


114 HRES 504 EH: 
U.S. House of Representatives
2015-10-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 504 
In the House of Representatives, U. S., 
 
October 29, 2015 
 
RESOLUTION 
 
 
 
That a message be sent to the Senate to inform that body that Paul D. Ryan, a Representative from the State of Wisconsin has been elected Speaker of the House of Representatives of the One Hundred Fourteenth Congress.  Karen L. Haas,Clerk. 